EXHIBIT 10.1
Agreement of Termination
of the
Collateral Assignment Agreement




This Agreement of Termination, dated as of January 2, 2008 (the “Agreement”), is
entered into by and between MZT Holdings, Inc. (f/k/a Matritech, Inc.) (the
“Company”) and SDS Capital Group SPC, Ltd., as collateral agent (the “Collateral
Agent”) on behalf of the holders of certain outstanding secured promissory notes
issued by the Company (the “Notes”).  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Collateral
Assignment Agreement, by and between the Company and the Collateral Agent, dated
as of December 12, 2007 (the “Assignment Agreement”).


WHEREAS, the Company, through the Collateral Agent has repaid all of the
Company’s outstanding obligations under the Notes and the Notes have terminated
in accordance with their terms; and


WHEREAS, as a result of such repayments, the Company and the Collateral Agent
desire to terminate the Assignment Agreement and the Collateral Agent desires to
authorize the Company to terminate the financing statement filed with the
Secretary of the State of Delaware related to the Collateral Agent’s security
interest in the Assignment Agreement (the “Financing Statement”);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Collateral Agent hereby
agree as follows:


1.
The Assignment Agreement, and all rights and obligations thereunder, is hereby
terminated in its entirety and shall be of no further force and effect.  In
connection with the termination of the Assignment Agreement, the Collateral
Agent hereby covenants and agrees promptly to return to the Company any funds
deposited with the Collateral Agent that were not used either (a) to repay the
Notes or other obligations of the Company that the Collateral Agent repaid at
the request of the Company or (b) to cover the Collateral Agent’s reasonable
expenses in effecting such repayments on behalf of the Company.



2.
The Company be and hereby is authorized to make such filings and take such
actions as are required to terminate the Financing Statement.



3.
This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of Delaware,
without giving effect to the conflict of laws rules thereof.  This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and all of which taken together shall constitute one and the same instrument.



4.
This Agreement sets forth the complete, sole and entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
other agreements, negotiations, discussions, proposals, representations or
understandings by or between the



 
 

--------------------------------------------------------------------------------

 
parties with respect to the subject matter hereof, whether oral or written,
including, without limitation, the Assignment Agreement.
 
5.
In the event that any provision of this Agreement, or any part thereof, is
determined to be legally invalid, void or voidable as against the public policy
or otherwise, the affected provision shall be stricken from the Agreement, and
the remaining terms of the Agreement and its enforceability shall remain
unaffected thereby.  Moreover, if one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear.

 
 

 


 
[Remainder of page left blank intentionally]

 
 
 
 
 
 
 
 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
Executed as of the date first written above.





MZT HOLDINGS, INC.




By: /s/ Patricia  Randall                         
Name:  Patricia Randall
Title:    General Counsel and Secretary




SDS CAPITAL GROUP SPC, LTD.




By: /s/ Scott Derby                                 
Name:  Scott Derby
Title:    Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 